SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Defendant-Appellant Perry DeFreitás appeals from the June 13, 2000 judgment of conviction and sentence in the district court in which, after a jury trial, DeFreitas was convicted of conspiracy to traffic in, and trafficking in, counterfeit goods in violation of 18 U.S.C. §§ 371 and 2320(a), and sentenced to a term of two years’ probation, a $3,000 fíne, and a mandatory $200 special assessment.
On appeal, DeFreitas contends that the district court erred by refusing to admit statements made by defense witness Zhang Changzhong describing, statements DeFreitas had made to Zhang, on the grounds that such testimony constituted hearsay.
A review of the record reveals that despite the trial court’s ruling to exclude these statements, the bulk of the evidence that DeFreitas sought to have admitted actually was. In addition, there was overwhelming evidence of DeFreitas’s guilt. Accordingly, any error that might have *59occurred on this score was harmless. See United States v. Terry, 702 F.2d 299, 314 (2d Cir.1983).
For the reasons set forth above, the judgment of conviction and sentence of the district court is AFFIRMED.